Citation Nr: 1825520	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for chronic disability manifested by impairment of visual acuity.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a vision disability was denied by a January 2008 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the January 2008 decision.

2.  The evidence received subsequent to the January 2008 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a vision disability, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision which denied a claim for service connection for a vision disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for chronic disability manifested by impairment of visual acuity is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2012 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested. 

In a decision dated in January 2008, the RO denied the Veteran's claim for service connection for a vision disability.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  New and material evidence was not received within the year after the Veteran was notified of the January 2008 decision.  Thus, the January 2008 decision is final.  

The Veteran's application to reopen his claim of service connection for vision problems was received in October 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2013 rating decision, the RO denied the claim on the merits inferring that the claim to reopen was granted.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The January 2008 rating decision denied service connection for a vision disability on the basis that evidence did not show that the Veteran's current eye conditions were related to either his active service or service-connected diabetes mellitus, type II.  

Based on the grounds stated for the denial of service connection for a vision disability in the January 2008 rating decision, new and material evidence would consist of competent evidence linking a current chronic vision disability to either the Veteran's active service or to service-connected disability.  The Board notes that service connection has been established for coronary artery disease, diabetes mellitus, type II, and peripheral neuropathy of the lower extremities.

In this regard, additional evidence received since the January 2008 rating decision includes medical evidence; however, there is no competent evidence linking a current chronic vision disability to either the Veteran's active service or to service-connected disability.  

The Veteran underwent VA diabetes mellitus examination in June 2016 at which time the examiner indicated that the Veteran did not have any of the recognized complications of diabetes mellitus.

As such, the Board finds that although the evidence received since the January 2008 is not cumulative or redundant, it is not new and material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been received, the reopening of the claim for service connection for chronic disability manifested by impairment of visual acuity is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304 (f), 4.125(a). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In this case, the Veteran's DD Form 214 indicates that he served in Vietnam for one year during the Vietnam Tet Offensive Phase III but did not receive any decorations, medals, badges, commendations, or citations indicating combat.  Military personnel records indicate that the Veteran was a clerk during his service in Vietnam.  

In January 2012, the Veteran had a negative depression screen and a negative PTSD screen.  He denied ever having had any experience that was so frightening, horrible or upsetting that he in the prior month had nightmares about it; thought about it when he did not want to; tried hard not to think about it; went out of his way to avoid situations that reminded him of it; was constantly on guard, watchful, or easily startled; or felt numb or detached from others, activities, or his surroundings.  

In September 2012, the Veteran was referred for behavioral health clinic consultation due to a positive depression screen.  The Veteran reported that his depression was related to his being the sole care provider for his mother who was 85 years old and suffered from Alzheimer's, his own health issues, and his recent divorce two months prior from his third wife.  The Veteran also reported PTSD symptoms related to seeing his cousin blow up in Vietnam, his twin dying in front of him later in life, and just life in general.  

At the initial PTSD VA examination in March 2013, the Veteran reported two stressful events.  The first stressful event was when he was assigned to medical, and one day a helicopter unloaded wounded.  He carried out a poncho and the wind blew it open revealing multiple body parts.  The Veteran reported being terrified and noted that he thought about it daily.  The second stressful event was when he was having breakfast with his buddies and that after he left, an explosion occurred which apparently killed someone with whom he had had just been eating breakfast.  The Veteran reported that he cried and was angry but not fearful at that point.  

After examination, the Veteran was diagnosed as having adjustment disorder NOS less likely than not incurred in or caused by military service.  The VA examiner indicated that the Veteran did not meet the DSM-IV criteria for PTSD as the stressful events did not meet Criteria A, B, or C; the examiner also determined that the stressor did not relate to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that the Veteran's stressors were not adequate to support the diagnosis of PTSD but did not adequately explain why.  The examiner noted that the Veteran had a number of recent stressors that coincided with his mental health difficulties which were judged clinically to be an adjustment disorder and that the history and presentation did not suggest a link to service.

In March 2013, the Veteran submitted information regarding an additional stressful incident which suggests a fear of hostile military or terrorist activity.  The Veteran reported that he was placed on guard duty during the Tet Offensive and was in a sand bag bunker with a little window to see out of and that he was shooting (emptying clip after clip) at whatever sounds or shadows were out there.  The Veteran noted that being told that his bunker could be overrun at any time caused him to be afraid.  

A private psychosocial assessment and employment evaluation report and completed a PTSD Disability Benefits Questionnaire by private psychologist, Dr. Tripi, indicate that the Veteran met the criteria for a diagnosis of PTSD.  Dr. Tripi noted that the Veteran had outlined several stressors which she had reviewed and were in the record including when he experienced ponchos filled with body part; however, she did not provide enough detail regarding the Veteran symptoms and provides vague symptom descriptions such as nightmares regarding Vietnam experience and intrusive and involuntary thoughts regarding Vietnam.     

Therefore, the Board finds that neither examination is adequate for adjudication purposes.  In addition, the Board notes that the March 2013 VA examiner considered the diagnostic criteria for PTSD under DSM-IV. Due to the changes to the DSM that are applicable, the examiner should consider both the DSM-IV and DSM-5 criteria on examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA psychiatric examination; preferably by a VA psychiatrist or a VA psychologist who has not rendered a previous opinion in this case.  The mental health professional is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders, in accordance with both the DSM-IV and DSM-5 criteria.

If the diagnostic criteria for PTSD are met, the examiner should specifically identify (i) the diagnostic criteria that are met and (ii) the stressor(s) found to be sufficient to produce PTSD to include whether the claimed stressor is sufficient to produce PTSD based on a "fear of hostile military or terrorist activity."  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f) (3). 

If the diagnostic criteria for PTSD are not met under either DSM-IV or DSM-5, the examiner should specifically identify the diagnostic criteria that are not met. 

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include adjustment disorder NOS), the examiner should offer an opinion as to whether it is at least as likely as not that each such disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service. 

The examiner should reconcile his/her findings with the other medical evidence of records, including the March 2013 VA examination report and Dr. Tripi's psychosocial assessment report and completed a PTSD Disability Benefits Questionnaire, to the extent possible.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


